The verdict was amply authorized by the evidence, and the special assignments of error fail to show cause for a reversal of the judgment.
                       DECIDED SEPTEMBER 12, 1946.
Lee Smith was convicted of the offense of carrying a pistol, outside of his own home or place of business, without having a license to do so. The evidence, and parts of the defendant's statement to the jury, amply authorized the verdict.
A special ground of the motion for a new trial alleges that the court erred in failing to charge "that, if the jury were satisfied or believed the defendant carried the pistol as charged and outside of his premises and on the public highway number 50, as charged in the indictment, and that the defendant so carried the pistol under a sudden emergency, and for the purpose of protecting his home or property or his person or family, they would be authorized to acquit the defendant." The court did instruct the jury as follows: "I charge you that, if you believe from the evidence that the defendant had the temporary possession of the pistol or pistols in question for the purpose of defending himself, his family, or habitation from what he conceived to be imminent danger or violence, then he would not be guilty under this indictment." In view of the charge given, the court did not err in failing to give the other charge, especially since there was no request to do so.
The other special grounds of the motion, alleging other errors of commission and of omission in the charge of the court, when considered in the light of the entire charge, are without merit.
The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.